DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendments and Remarks filed on the 30th day of November, 2022. Currently claims 1, 5, 7-9, 11, 13-16 and 18 are pending. Claims 2-4, 6, 10, 12, and 17 have been cancelled. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-9, 11, 13-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1, 3, 5, 7-10, 11, 13-16 and 18 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1, 8, and 16, are all directed to substantially similar language and will be addressed collectively below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically business interactions and mental processes (see at least 84 Fed. Reg. (4) at 52), and, in this case, business interactions by sellers, buyers and agents of real estate property sales.
Examiner notes that claims 1, 8, and 16, recite: Claim 1 methods and a system method for communicating data for a subject real estate listing, comprising: receiving a showing note regarding a subject real estate listing at a listing recommendation server, wherein the showing note includes time sensitive data and data not in an MLS listing for the subject real estate listing; storing the showing note at a data center; determining that a handheld device operating a data at the door application is in proximity to the subject property; and communicating the showing note from the data center to the handheld device in response to the handheld device being determined as in proximity to the subject property, wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note, whereby the combination of the MLS listing and the showing note is displayed on the handheld device to a user of the handheld device in advance of viewing the subject property. Claim 8 recites a system comprising handheld device, comprising: a power supply; a memory to store executable instructions for operation of a data at the door application; a processor in communication with the memory and the power supply, the processor operable to execute the executable instructions to communicate with a listing recommendation server to obtain an MLS listing regarding a subject real estate property, and to communicate with a data center storing a plurality of showing notes and to obtain specific showing notes of the plurality of showing notes that are regarding a the subject real estate property  when the handheld device communicates with an electronic key box at the subject real estate property; and a display in communication with the processor, wherein the data at the door application is  configured to display a combination of the MLS listing and the showing notes. Claim 16 recites method for communicating data for a subject real estate listing, comprising: transporting a handheld device to a physical location of a subject real estate listing; receiving, on the handheld device, a showing note regarding the subject real estate listing in a data at the door application running on the handheld device and also receiving an MLS listing on the handheld device, the showing note being sent to the handheld device in response to the handheld device being proximate to the physical location of the subject real estate listing, wherein the showing note includes time sensitive data and data not in the an MLS listing, and wherein the handheld device is determined to be proximate to the physical location of the subject real estate listing via a GPS module of the handheld device, wherein the data at the door application is configured to display a combination of the MLS listing and the showing note upon receiving the showing note. Each claim is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as business interactions between sellers and agents and potential buyers. The claims invention involves standard practice within the real estate industry in that information related to showings have always been communicated between parties and that information would not contain information stored within the MLS system. The inclusion of a handheld device does not render the claims patentable as they are merely instructing the user to use the handheld device and not improving the function of the device itself. This merely amounts to further embellishments of the abstract idea and does not further limit the claims to render the subject matter patentable. 
Alternatively, the claimed invention is directed to a method and system comprising of receiving showing information and device location information, upon determining a proximity location for the device, displaying the results of the determination, which amounts to an abstract idea in the form of grouping “a”, mental processes. The courts have identified that invention directed to receiving information, analyzing that information, and displaying the results of the analysis as being directed to mental processes. 
Because the limitations above closely follow the steps standard in business transactions related to showings of houses for sale and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” and “mental processes” groupings set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 1], a “system and method to provide time sensitive showing notes to a real estate agent who is showing the property”. Accordingly, the Examiner submits claims 1, 8, and 16 recite an abstract idea based on the language identified in claims 1, 8, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions by sellers, buyers and agents of real estate property sales on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. The system is merely using generic computer elements to implement the identified abstract idea (real estate transactions and processing and displaying the results of the processing of data) such as a handheld device. Nothing has been presented that amounts to a technological advancement within handheld devices or the claimed processors. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any processing apparatus. (App. Spec. ¶ 39-42). 
Accordingly, the claimed “device” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a computer-implemented method using a generically claimed “device”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 8, and 16, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 8, and 16, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 3, 5, 7, 9-11, 13-15, and 17-18 are directed to further embellishments of the abstract idea in that they are directed to aspects of the intellectual property transaction which is the central theme of the abstract idea identified above.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9128471 B1 to Shahid et al. (hereinafter Shahid) in view of U.S. Patent Application Publication No. 20170103597 to Fisher in view of U.S. Patent Application Publication No. 20020022980 to Mozayeny et al. (hereinafter Mozayeny).
Referring to Claim 1, Shahid discloses a method for communicating data for a subject real estate listing (see at least Shahid: Abstract), comprising: 
receiving a showing note regarding a subject real estate listing at a listing recommendation server, wherein the showing note includes time sensitive data and data not in an MLS listing for the subject real estate listing; 
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50). Shahid does not explicitly state wherein the showing note includes time sensitive data and data not in an MLS listing for the subject real estate listing.
storing the showing note at a data center; 
Examiner notes that Shahid discloses a method and system capable of storing the showing note within a data center server application (see at least Shahid: Col. 8 Line 39-48). 
determining that a handheld device operating a data at the door application is in proximity to the subject property
communicating the showing note from the data center to the handheld device in response to a the handheld device being determined as in proximity to the subject property wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note, 
whereby the combination of the MLS listing and the showing note is displayed on the handheld device to a user of the handheld device in advance of viewing the subject property 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38, Col. 10 Line 49-67, and Col. 11 Line 3-35).
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing information (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing information to a handheld device operating at the door of a specific location which discloses determining that a handheld device operating a data at the door application is in proximity to the subject property and (see at least Shahid: Col. 5 Lines 18-67, Col. 6 Line 1-41, Col. 7 Line 1-17, Col. 8 Line 26-38).
Shahid does not explicitly state:
that the information transmitted is a showing note.
wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note
whereby the combination of the MLS listing and the showing note is displayed on the handheld device to a user of the handheld device in advance of viewing the subject property
However, Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information such as a showing note in the form of the lockbox key code to transmitted to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76). Fisher further discloses transmitting MLS information upon request by an agents mobile device (see at least Fisher: ¶ 145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer. One of ordinary skill in the art would have been motivated to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property because it would allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer (see Fisher: ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer). See also MPEP § 2143(I)(D).
The combination of Shahid and Fisher fail to explicitly state:
wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note
whereby the combination of the MLS listing and the showing note is displayed on the handheld device to a user of the handheld device in advance of viewing the subject property
However, Mozayeny, which about a system and method for coordinating real estate appointments, teaches it is known to provide MLS information within the showing note (showing instructions) where the MLS is integrated into the showing request system (see at least Mozayeny: ¶ 38, 40, 51, 58, and 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings. One of ordinary skill in the art would have been motivated to apply the known technique of including MLS information in communicated information related to a house showing because it would provide a system for monitoring real estate activity and for communicating and setting up listings and showings (see Mozayeny: ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including MLS information in communicated information related to a house showing to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to provide a system for monitoring real estate activity and for communicating and setting up listings and showings). See also MPEP § 2143(I)(D).

Referring to Claim 7, the combination of Shahid and Fisher teaches a method as recited in claim 1;
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing note (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location which discloses communicating the showing note to the handheld device operating the data at the door application in response to accessing the subject property (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Shahid does not explicitly state further comprising communicating the showing note to the handheld device operating the data at the door application in response to accessing an electronic key box for the subject property.
Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76). For compact prosecution purposes, Examiner notes that the Fisher reference is brought in to teach that the communication of information to a user related to information not known, or time sensitive information related to a lockbox is known in the art.  

Referring to Claim 8, Shahid discloses a handheld device (see at least Col. 3 Line 59-67 thru Col 4. Line 1-31), comprising: 
a power supply; a memory to store executable instructions for operation of a data at the door application; 
Examiner notes that Shahid discloses a method and system of using handheld device that contains a power supply, a memory, location sensor, processors, and communication modules (see at least Shahid: Col. 3 Line 59-67 thru Col 4. Line 1-31). Examiner notes that Shahid goes into further detail of the handheld device of the user containing a display, a location sensor, processors, and a computer-readable storage medium (see at least Col. 4 Line 51-67 thru Col. 5 Line 5).
a processor in communication with the memory and the power the processor operable to execute the executable instructions to communicate with a listing recommendation server to obtain an MLS listing regarding a subject real estate property, and to communicate with a data center storing a plurality of showing notes and to obtain specific showing notes of the plurality of showing notes that are regarding a the subject real estate property listing when the handheld device communicates with an electronic key box at the subject real estate property; and 
a display in communication with the processor, wherein the data at the door application is configured to display a combination of the MLS listing and the showing notes.
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing note (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Examiner directs applicant to Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). 
Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76). Fisher further discloses transmitting MLS information upon request by an agents mobile device (see at least Fisher: ¶ 145).
Examiner notes that the Fisher reference is brought in to teach that the communication of information related to the showing to a user related to information not known, or time sensitive information related to a lockbox is known in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer. One of ordinary skill in the art would have been motivated to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property because it would allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer (see Fisher ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer). See also MPEP § 2143(I)(D).
The combination of Shahid and Fisher fail to explicitly state:
wherein the data at the door application is configured to display a combination of the MLS listing and the showing notes
However, Mozayeny, which about a system and method for coordinating real estate appointments, teaches it is known to provide MLS information within the showing note (showing instructions) where the MLS is integrated into the showing request system (see at least Mozayeny: ¶ 38, 40, 51, 58, and 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings. One of ordinary skill in the art would have been motivated to apply the known technique of including MLS information in communicated information related to a house showing because it would provide a system for monitoring real estate activity and for communicating and setting up listings and showings (see Mozayeny: ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including MLS information in communicated information related to a house showing to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to provide a system for monitoring real estate activity and for communicating and setting up listings and showings). See also MPEP § 2143(I)(D).

Referring to Claim 9, the combination of Shahid and Fisher teaches the handheld device as recited in claim 8, including wherein the showing note includes time sensitive data (see at least Fisher: ¶ 64, 76, 113, and 193; see at least Fisher: ¶ 76; see also Shahid: Col. 3 Line 30-45, Col. 7 Line 1-17 and 64-67, Col. 8 Lines 1-38, Col. 10 Line 49-67, and Col. 11 Line 3-35).

Referring to Claim 11, Shahid discloses the handheld device as recited in claim 8; including wherein the showing notes include data not in an MLS listing (see at least Fisher: ¶ 64, 76, 113, and 193; see at least Fisher: ¶ 76).

Referring to Claim 13, the combination of Shahid and Desinor teach the handheld device as recited in claim 8; 
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing note (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location which discloses communicating the showing note to the handheld device operating the data at the door application in response to accessing the subject property (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Shahid does not explicitly state further comprising communicating the showing note to the handheld device operating the data at the door application in response to accessing an electronic key box for the subject property.
Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76). For compact prosecution purposes, Examiner notes that the Fisher reference is brought in to teach that the communication of information to a user related to information not known, or time sensitive information related to a lockbox is known in the art.  

Referring to Claim 14, the combination of Shahid and Fisher teaches the handheld device as recited in claim 18, including further comprising a GPS module in communication with the processor to determine a distance to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193; see at least Fisher: ¶ 76; see also Shahid: Col. 3 Line 30-45, Col. 7 Line 1-17 and 64-67, Col. 8 Lines 1-38, Col. 10 Line 49-67, and Col. 11 Line 3-35).

Referring to Claim 15, the combination of Shahid and Fisher teaches the handheld device as recited in claim 14, including further comprising opening the data at the door application in response to the handheld device coming within a predetermined distance to the subject property as determined by the GPS module (see at least Fisher: ¶ 64, 76, 113, and 193; see at least Fisher: ¶ 76; see also Shahid: Col. 3 Line 30-45, Col. 7 Line 1-17 and 64-67, Col. 8 Lines 1-38, Col. 10 Line 49-67, and Col. 11 Line 3-35).

Referring to Claim 16, Shahid discloses a method for communicating data for a subject real estate listing, comprising: transporting a handheld device to a physical location of a subject real estate listing; receiving, on the handheld device, a showing note regarding the subject real estate listing in a data at the door application running on the handheld device and also receiving an MLS listing on the handheld device, the showing note being sent to the handheld device in response to the handheld device being proximate to the physical location of the subject real estate listing, wherein the showing note includes time sensitive data and data not in the an MLS listing, and wherein the handheld device is determined to be proximate to the physical location of the subject real estate listing via a GPS module of the handheld device, wherein the data at the door application is configured to display a combination of the MLS listing and the showing note upon receiving the showing note.
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing note (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location which discloses communicating the showing note to the handheld device operating the data at the door application in response to accessing the subject property (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Shahid does not explicitly state further comprising transporting a handheld device to a physical location of a subject real estate listing and wherein the showing note includes time sensitive data and data not in an MLS listing, and wherein the handheld device is determined to be proximate to the subject real estate listing via a GPS module of the handheld device.
However, Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). 
Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76).
Fisher further teaches transporting a handheld device to a physical location of a subject real estate listing (see at least Fisher: ¶ 63, 97, 128, 163, 171, and 269).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer. One of ordinary skill in the art would have been motivated to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property because it would allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer (see Fisher: ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property (as disclosed by Fisher) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by Shahid) to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing information related to the specific property upon accessing an electronic key box for the subject property to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to allow both sales agents and sales prospects to communicate either with a wireless controller that is proximal to a lock device at a remote site, or with the central clearinghouse computer). See also MPEP § 2143(I)(D).
The combination of Shahid and Fisher fail to explicitly state:
wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note
However, Mozayeny, which about a system and method for coordinating real estate appointments, teaches it is known to provide MLS information within the showing note (showing instructions) where the MLS is integrated into the showing request system (see at least Mozayeny: ¶ 38, 40, 51, 58, and 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings. One of ordinary skill in the art would have been motivated to apply the known technique of including MLS information in communicated information related to a house showing because it would provide a system for monitoring real estate activity and for communicating and setting up listings and showings (see Mozayeny: ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including MLS information in communicated information related to a house showing (as disclosed by Mozayeny) to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher) to provide a system for monitoring real estate activity and for communicating and setting up listings and showings, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including MLS information in communicated information related to a house showing to the known method and system for communicating the showing note to a handheld device operating at the door of a specific location to provide a system for monitoring real estate activity and for communicating and setting up listings and showings). See also MPEP § 2143(I)(D).

Referring to Claim 18, Shahid discloses a method as recited in claim 16;
Examiner note that Shahid discloses a method and system for communicating data over a network using a server, database, and a handheld device where the information communicated is a showing note regarding a subject real estate submitted by a user (see at least Shahid: Col. 8 Line 26-59). Shahid further discloses the system receiving a request for information via a handheld device (see at least Shahid: Col. 6 Line 42-50).
Examiner notes that Shahid discloses a method and system capable of storing the showing note (see at least Shahid: Col. 8 Line 39-48). 
Examiner notes that Shahid discloses a method and system for communicating the showing note to a handheld device operating at the door of a specific location which discloses communicating the showing note to the handheld device operating the data at the door application in response to accessing the subject property (see at least Shahid: Col. 7 Line 1-17, Col. 8 Line 26-38).
Shahid does not explicitly state determining a proximity to the subject real estate listing via accessing an electronic key box for the subject property.
Fisher, which talks about a method and system for communicating information related to a listing via an interface, lockbox, network, and computing system, teaches it is known to communicate information to a device in response to the handheld device’s proximity to the subject property (see at least Fisher: ¶ 64, 76, 113, and 193). Fisher further teaches it is known for the information to be time-sensitive when enabling lockbox access (see at least Fisher: ¶ 76). For compact prosecution purposes, Examiner notes that the Fisher reference is brought in to teach that the communication of information to a user related to information not known, or time sensitive information related to a lockbox is known in the art.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9128471 B1 to Shahid et al. (hereinafter Shahid) in view of U.S. Patent Application Publication No. 20170103597 to Fisher in view of U.S. Patent Application Publication No. 20020022980 to Mozayeny et al. (hereinafter Mozayeny) in view of U.S. Patent Application Publication No. 20110078138 to Cardella.
Referring to Claim 5, the combination of Shahid and Fisher teaches the method as recited in claim 1; However, Cardella does not state that wherein the showing note includes local attractions.
However, Cardella, which talks about a system for accessing, and displaying properties and property characteristics, teaches it is known to provide information related to a specific property such as local attractions (see at least Cardella: ¶ 117-120, and 128-132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing and transmitting information related to a specific property such as local attractions (as disclosed by Cardella) into the a method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher). One of ordinary skill in the art would have been motivated to incorporate the feature of storing and transmitting information related to a specific property such as local attractions because it would enable a home buyer or seller to obtain information (see Cardella: ¶ 7).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing and transmitting information related to a specific property such as local attractions (as disclosed by Cardella) into the a method and system for communicating the showing note to a handheld device operating at the door of a specific location (as disclosed by the combination of Shahid and Fisher), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing and transmitting information related to a specific property such as local attractions into the a method and system for communicating the showing note to a handheld device operating at the door of a specific location). See also MPEP § 2143(I)(A).

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1, 3, 5, 7-10, 11, 13-16 and 18 under 35 USC 101 have been fully considered but they are not persuasive. Examiner notes that claims 1, 8, and 16, recite: Claim 1 methods and a system method for communicating data for a subject real estate listing, comprising: receiving a showing note regarding a subject real estate listing at a listing recommendation server, wherein the showing note includes time sensitive data and data not in an MLS listing for the subject real estate listing; storing the showing note at a data center; determining that a handheld device operating a data at the door application is in proximity to the subject property; and communicating the showing note from the data center to the handheld device in response to the handheld device being determined as in proximity to the subject property, wherein the data at the door application also receives the MLS listing, and is configured, upon receiving the showing note, to display a combination of the MLS listing and the showing note, whereby the combination of the MLS listing and the showing note is displayed on the handheld device to a user of the handheld device in advance of viewing the subject property. Claim 8 recites a system comprising handheld device, comprising: a power supply; a memory to store executable instructions for operation of a data at the door application; a processor in communication with the memory and the power supply, the processor operable to execute the executable instructions to communicate with a listing recommendation server to obtain an MLS listing regarding a subject real estate property, and to communicate with a data center storing a plurality of showing notes and to obtain specific showing notes of the plurality of showing notes that are regarding a the subject real estate property  when the handheld device communicates with an electronic key box at the subject real estate property; and a display in communication with the processor, wherein the data at the door application is  configured to display a combination of the MLS listing and the showing notes. Claim 16 recites method for communicating data for a subject real estate listing, comprising: transporting a handheld device to a physical location of a subject real estate listing; receiving, on the handheld device, a showing note regarding the subject real estate listing in a data at the door application running on the handheld device and also receiving an MLS listing on the handheld device, the showing note being sent to the handheld device in response to the handheld device being proximate to the physical location of the subject real estate listing, wherein the showing note includes time sensitive data and data not in the an MLS listing, and wherein the handheld device is determined to be proximate to the physical location of the subject real estate listing via a GPS module of the handheld device, wherein the data at the door application is configured to display a combination of the MLS listing and the showing note upon receiving the showing note. Each claim is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as business interactions between sellers and agents and potential buyers. The claims invention involves standard practice within the real estate industry in that information related to showings have always been communicated between parties and that information would not contain information stored within the MLS system. The inclusion of a handheld device does not render the claims patentable as they are merely instructing the user to use the handheld device and not improving the function of the device itself. This merely amounts to further embellishments of the abstract idea and does not further limit the claims to render the subject matter patentable. 
Alternatively, the claimed invention is directed to a method and system comprising of receiving showing information and device location information, upon determining a proximity location for the device, displaying the results of the determination, which amounts to an abstract idea in the form of grouping “a”, mental processes. The courts have identified that invention directed to receiving information, analyzing that information, and displaying the results of the analysis as being directed to mental processes. 
Because the limitations above closely follow the steps standard in business transactions related to showings of houses for sale and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” and “mental processes” groupings set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 1], a “system and method to provide time sensitive showing notes to a real estate agent who is showing the property”. Accordingly, the Examiner submits claims 1, 8, and 16 recite an abstract idea based on the language identified in claims 1, 8, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions by sellers, buyers and agents of real estate property sales on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. The system is merely using generic computer elements to implement the identified abstract idea (real estate transactions and processing and displaying the results of the processing of data) such as a handheld device. Nothing has been presented that amounts to a technological advancement within handheld devices or the claimed processors. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any processing apparatus. (App. Spec. ¶ 39-42). 
Accordingly, the claimed “device” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a computer-implemented method using a generically claimed “device”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 8, and 16, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 8, and 16, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Therefore, the claims stand rejected.
103 Rejections
Applicant’s arguments with respect to claim(s) 1, 5, 7-10, 11, 13-16 and 18 have been considered but have been found unpersuasive. Examiner notes that the art rejection has been updated based on the further search and consideration necessitated by the submitted amendments to the claims and further citations to previously applied art has been applied. The claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 20140006083 to Bengson et al. (hereinafter Bengson), which talks about a  method for scheduling a property showing includes receiving an electronic communication from a buyer, wherein the electronic communication from the buyer includes identification data to uniquely identify a property, and requested showing time data including a requested showing time for the property.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/            Examiner, Art Unit 3689